partners in charity inc petitioner v commissioner of internal revenue respondent docket no 1701-11x filed date p was established as a nonprofit corporation under the laws of illinois p applied for recognition of tax-exempt status explaining that its primary activity was to provide down-pay- ment assistance grants to home buyers r determined that p was a charitable_organization described in sec_501 in actual operation p required each home seller to pay to p the down-payment amount along with a fee r retro- actively revoked his determination and p filed for a declara- tory judgment under sec_7428 held p’s down-payment assistance program was not operated for a charitable purpose and p engaged in substantial commercial activities that did not further an exempt_purpose therefore p is not an organization described in sec_501 held further r did not abuse his discretion in making his adverse determina- tion retroactive to the date of p’s incorporation alvin s brown for petitioner mark a weiner for respondent gustafson judge after examining the activities of peti- tioner partners in charity inc pic for the year sec_2002 and the internal_revenue_service irs issued to pic a final adverse determination_letter dated date revoking its recognition of pic’s tax-exempt status the rev- ocation was retroactively effective to the date of pic’s incor- poration on date on date pic timely petitioned this court pursuant to sec_7428 and rule seeking a declaratory_judgment that pic was an organization described in sec_501 during and the examination years and that the irs’s revocation of pic’s tax-exempt status be declared null and void the issues for decision are whether during the exam- ination years pic was operated exclusively for a charitable purpose we hold that it was not and whether in retro- actively revoking its determination that pic was an organization described in sec_501 the irs abused its discretion we hold that it did not unless otherwise indicated all section references are to the internal_revenue_code u s c and all rule references are to the tax_court rules_of_practice and procedure verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie united_states tax_court reports findings_of_fact the administrative record underlying the irs’s adverse determination was filed with the court in accordance with rule and a subsequent trial was conducted in wash- ington d c the parties stipulated some of the facts pic’s formation before creating pic charles konkus was a real_estate developer in the chicago area focusing his business ventures on developments for medium- to high-income consumers mr konkus observed that home ownership was becoming more difficult for low-income individuals and he decided to create a means for helping home buyers mr konkus incorporated pic as an illinois not-for-profit corporation on date mr konkus served as pic’s executive director devoting hours a week to the job and receiving no direct compensation in return in addition to mr konkus pic had two other individuals on its board_of directors-katy motlagh and jeanne weaver-but they devoted virtually no time to their positions with pic mr konkus exercised unchecked control_over pic’s operations and finances pic’s application_for recognition of tax-exempt status in date pic submitted to the irs form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on which pic reported partners in charity will provide down payment assistance program for low income individuals and families to allow individuals who could not otherwise do so to own their own home partners in charity sic will also engage in other affordable housing efforts using excess contribu- tions to develop low-income apartments for seniors and families the acquisition and rehabilitation of single-family homes and contributions to other housing related charitable organizations such as faith based charities community based charities and national charities such as habitat for humanity in response to a question regarding pic’s expected sources of financial support pic reported on form partners in charity sic will solicit gifts from corporations foundations and individuals with whom the members directors and offi- cers have personal relationships in addition pic reported verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie partners in charity inc v commissioner that it expected to receive gifts grants and contributions of dollar_figure during and dollar_figure during and that it expected to pay contributions gifts grants and similar amounts of dollar_figure and dollar_figure during and on date the irs asked pic to provide assur- ances that pic would serve a charitable_class mentioning the safe_harbor guidelines in revproc_96_32 c b and that no private interests of individuals with a financial stake in the project would be furthered on date pic submitted to the irs a statement of policy signed by mr konkus as president treasurer director of pic which stated partners in charity inc has adopted a policy to comply with the low_income_housing safe_harbor guidelines in that at least of units for a given project will be made available for families earning or less of the area’s median income as adjusted for family size the remaining of the units for a given project will be made available to persons on the lower end of the economic spectrum who may not necessarily be members of a charitable_class the directors and officers in partners in charity inc are not real_estate developers property managers or owners of significant parcels of undeveloped lands partners in charity inc intends to have a commu- nity-based board_of directors once it established a track record and can attract qualified community-based individuals to serve the irs’s prior determination on date the irs ruled favorably on pic’s application and issued to pic a determination_letter that stated b ased on information you supplied and assuming your operations will be as stated in your application_for rec- ognition of exemption we have determined you are exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 this determination was effective as of pic’s incor- poration date date the dpa program as its title suggests pic’s down payment assistance dpa program provided home buyers with funds to use for down payments for home purchases however it obtained those funds along with a fee from home sellers and in only two-tenths of of its transactions did pic make a dpa grant where the seller was not reimbursing the down pay- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie united_states tax_court reports ment and pic’s fee a seller’s payment to pic equaled the down payment amount that pic gave to the buyer plus pic’s fee-ie either of the final sale price or in the case of a professional home builder dollar_figure pic created and used a document entitled gift letter and grant application to effect its agreements with buyers and created and used a seller participation_agreement for agreements between itself and sellers in addition to those documents pic collected the following information the prop- erty’s address the buyer’s annual income the buyer’s gender and ethnicity the name of the loan originator and lending institution the type of loan the buyer intended to use a copy of the purchase contract a copy of the first two pages of the appraisal report and copy of the settlement statement hud-1 much of this information appeared on a form called the gift funds request form which was created by pic and filled out by the buyer’s lender seller participation_agreement pic induced a prospective seller to sign a seller participa- tion agreement this agreement provided that a seller’s property would qualify as a participating home in pic’s program if the seller a agreed to accept the buyer’s terms for financing using an eligible_loan program that accepted charitable gifts from non-profit organizations and b deliv- ered the real_estate purchase contract to a pic-approved escrow officer or closing agent the seller participation_agreement further provides pic agrees to assist in the dissemination of pre-qualification information to prospective homebuyers including the pic home buying guide and to utilize the pic program to provide home ownership education and down payment assistance to qualified homebuyers any one of which may elect to purchase the participating home in consideration of the foregoing seller agrees to make a contribution to pic in the amount of the down payment amount plus a fee of of the purchase_price within business days from the transfer of the participating home to the buyer emphasis added the seller participation_agreement states t he seller’s contribution will not be used to provide down payment assist- ance to the buyer of the seller’s participating home instead to fund the current buyer’s dpa grant pic used money it had acquired from previous sellers’ contributions verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie partners in charity inc v commissioner pic would then use the current seller’s payments to fund future grants and to cover pic’s operating_expenses a seller was obligated to make a contribution to pic only if a homebuyer utilizing the pic program purchases the seller’s participating home gift letter and grant application a buyer requested pic funding by submitting to pic a signed gift letter and grant application which stated in part once partners in charity inc a non-profit organization has received the following a signed copy of this form a copy of the seller participation_agreement the lender’s request for gift funds copy of appraisal first pages only copy of purchase and sale agreement closing office wire instructions pic will wire gift funds to the closing office in the amount of the down payment to assist you in the purchase of your new home the terms of the grant application are consistent with pic’s practices that its payment of a dpa grant was subject_to the condition_precedent that pic receive a seller participation_agreement pursuant to which the seller agreed to con- tribute to pic the grant amount plus a fee if a home buyer using the pic program purchased the seller’s house if the buyer was unsuccessful in obtaining a loan or if the lender did not actually provide the loan proceeds shortly after pic’s funds were received by the closing office then the buyer agreed that the escrow agent would return the down payment funds to pic if the purchase transaction con- cluded successfully then the buyer was under no obligation to repay the dpa grant to pic the flow of funds at closing the record contains several hud-1 settlement statements for transactions in which pic participated the hud-1 lists pic’s dpa grant as an amount_paid by or on behalf of bor- pic also donated a small portion of each seller’s contribution to other charitable organizations verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie united_states tax_court reports rower and it lists the seller’s contribution and fee to pic as a reduction in amount due to the seller an escrow agent generally transferred the seller’s payments to pic at closing or shortly thereafter thus the essence of the arrangement was that the buyer was excused from having to come up with the money to make a down payment and the down payment was instead indirectly paid_by the seller out of the sales proceeds that were provided by the lender the buyers’ incomes although pic collected information about grantee buyers’ annual incomes and ethnicities pic did not use this or any other information to assure that a grantee was a member of the class described in the policy statement families earning or less of the area’s median income as adjusted for family size that pic provided when the irs was consid- ering its application pic did not collect any information con- cerning the buyer’s marital or parental status and so could not know family size pic made the dpa program avail- able indiscriminately to a broad range of buyers not just those with low incomes or in under-served populations mr konkus testified at trial about an example of an dollar_figure home certainly a modest house your honor that was financed by a loan from the federal housing authority fha that required a down payment of -calling for as we noted above the seller’s contribution did not directly fund the down payment in his own transaction which came instead from funds ad- vanced to the escrow agent by pic however since of the sellers participating in the pic dpa program contributed at closing an amount equal to the down payment plus pic’s fee it is clear that a given seller indirectly provided the down payment for his own transaction one of pic’s fliers advertised if you can get the mortgage we’ll give you the down payment it’s extremely easy to receive your free gift from pic in fact there is only one requirement you must meet you must qual- ify for any eligible_loan program with your lender don’t worry they have many programs to meet your needs another flyer advertised no income asset or first time buyer restrictions congress created the fha through the national housing act of ch sec_2 stat pincite codified as amended pincite u s c sec fha was established primarily for the purpose of insuring mort- gage lenders against default by borrowers id sec b before fha can insure a single-family home mortgage the loan must meet certain eli- gibility requirements set forth in the national housing act u s c sec one of these eligibility requirements involves the down payment verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie partners in charity inc v commissioner pic to make a dpa grant of dollar_figure however throughout and almost of pic’s dpa grants exceeded dollar_figure and pic made at least two dpa grants of dollar_figure or more to assist buyers purchasing property priced over dollar_figure million pic also collected information about buyers’ financing arrangements in most cases buyers using pic’s dpa pro- gram obtained fha loans this fact however does not show that the pic buyers are members of a charitable_class con- trary to mr konkus’s assertions there does not appear to have been a maximum income level that would have dis- qualified a borrower from receiving an fha loan rather the only limitations on fha loans appear to have been related to a borrower’s credit-worthiness and the value of the pur- chased house in addition pic did not limit its program to buyers who used fha financing any financing including conventional mortgages was permissible payment by and benefits to sellers pic advertised that its dpa program financially benefited sellers by providing sellers with ready buyers enabling the sellers to sell for higher prices and allowing them to sell faster because of the larger pool of of the home’s acquisition_cost id sec b see u s c sec c f_r secs 17-dollar_figure mortgage provisions pic points to no specific rule regulation or guideline that re- stricts fha loans to the poor several of pic’s promotional materials claimed that pic’s dpa pro- gram generally increased sellers’ net_proceeds one particular flyer listed step-by-step instructions for sellers and after stating that sellers were re- quired to pay pic the down payment amount and a fee the flyer stated to make the transaction fair for you the buyer will most likely offer full value on your property this benefits you dramatically to illustrate this you need to know that on average sellers take a reduction in the price to sales_price of this means that a home listed at dollar_figure would normally sell for dollar_figure to dollar_figure if the buyer didn’t use the pic pro- gram if they use the program you will most likely sell your home for the list price of dollar_figure and contribute dollar_figure of the downpayment plus a fee of only of the sales_price to pic this means you’ll net dollar_figure instead of dollar_figure-dollar_figure that’s dollar_figure-dollar_figure more for using pic we’re helping you pic your future verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie united_states tax_court reports potential buyers consistent with the language in the seller participation_agreement that pic’s benefits to sellers were in consideration for sellers’ contributions and fees we find that in pic’s transactions with sellers the seller paid pic a fee for a service pic received virtually all of its funding from payments by sellers for the services it provided to them and when considered in combination with pic’s marketing strategy commission-like fee structures and significant revenues we find that pic’s commercial activity with sellers was a substantial part of pic’s oper- ation this commercial activity was in fact pic’s primary purpose pic’s other activities in conjunction with the dpa program pic educated poten- tial buyers about purchasing a home and about various responsibilities associated with home ownership the edu- cational materials provided by pic also helped buyers to develop action plans for buying a home pic’s educational programs were evidently informative and we assume bene- ficial to prospective home buyers however we find that pro- viding education to home buyers was neither pic’s exclusive nor its primary purpose pic contends that by requiring a copy of an fha appraisal report before making a dpa grant it assured that prospec- tive houses were habitable clean and decent properties suit- able for low-income buyers in addition pic alleges that it examined hud-1 settlement statements to assure that buyers were not paying inappropriate fees collecting the appraisal report and the hud-1 might have provided pic with information that if examined carefully might have helped enable it to protect buyers from uninhabitable or unsafe property or inappropriate lender fees but we find that pic did not use information from the appraisal reports another pic flyer that was directed to sellers and builders stated participating in the pic program opens up the seller’s market by because more buyers qualify there are no restrictions like many bond or local affordable housing programs no first time home- buyer requirements no income asset restrictions no recapture clauses the borrower never needs to pay it back no reserved re- quired no geographic boundaries use with any program verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie partners in charity inc v commissioner and the hud-1 statements for these purposes pic requested only the first two pages of appraisal reports and this limited excerpt would not provide adequate information for evaluating the habitability of a house for instance information about adverse environmental conditions that the property might have eg lead-based paint or repairs that the property might need would often be omitted from those two pages or would be discussed in an addendum or addi- tional comments to the appraisal report not provided to or examined by pic pic did not require or request a home inspection report on a house before making a dpa grant in addition pic received the hud-1 only after the purchase was already completed and any review of lender fees reported on the hud-1 would have come too late to provide any benefit to buyers pic thus did not protect buyers from hazardous fees or uninhabitable properties with regard to other affordable housing efforts men- tioned in pic’s form_1023 pic’s financial statements indicate that pic lent dollar_figure to partners in charity mar- keting which mr konkus owned and which in he renamed restoration america but we cannot tell from the record how these funds were used nor whether the loan had a charitable purpose pic did not persuade us that excess pic funds were used to develop low-income apartments for seniors and families or to acquire and rehabilitate single- family homes for low-income individuals pic’s finances pic’s income and expenditures greatly exceeded the expectations it reported on its form_1023 according to annual financial reports pic received payments from home sellers participating totaling dollar_figure in and dollar_figure in revenues from home sellers were pic’s primary source_of_income in and and pic did not receive any charitable contribu- tions gifts or grants in those years the dpa program in in pic made big_number dpa grants totaling dollar_figure similarly in pic made big_number dpa grants totaling dollar_figure pic also reported revenue from interest on cash investments divi- dends and gain from the sales of securities verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie united_states tax_court reports apart from its dpa grant obligations pic incurred expenses in totaling dollar_figure of this amount dollar_figure was for marketing expenses paid to royale dynamics inc rdi a company discussed below that was wholly owned by mr konkus’s wife similarly in pic incurred expenses totaling dollar_figure which included dollar_figure paid to rdi apart from dpa grants pic’s aggre- gate payments to rdi accounted for its largest expenditures in both and by the end of pic had accumulated unrestricted net assets totaling dollar_figure royale dynamics inc rdi is a for-profit illinois corporation wholly owned by mr konkus’s wife tammy butler rdi was created in and by ms butler had developed experience marketing in the mortgage industry mr konkus decided to use his wife’s company to promote pic’s dpa program to lenders who offered mortgage products to low-income borrowers most likely to benefit from pic’s services in pic entered into an exclusive marketing agreement with rdi under which rdi would design all marketing web site and advertising materials and would promote the pic program in the mort- gage and real_estate industry pic’s contracts with rdi stated that rdi’s objective was to enable pic to close the highest possible number of t ransactions and quickly obtain market share and a national presence in the delivery of the pic program services to this end rdi created mate- rials marketing the pic program to buyers sellers and home builders as well as marketing materials and sales technique training for real_estate agents and lenders to help them generate business and close transactions in exchange for its service obligations rdi was to receive of pic’s fees generated from each transaction that used a pic dpa grant subject_to the following limitations rdi’s annual compensation could not exceed dollar_figure in and dollar_figure in rdi’s compensation from pic was similar to that of other firms in the dpa industry pic provided substantially_all of rdi’s revenue in and verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie partners in charity inc v commissioner irs’s revocation the irs examined pic’s activities during the year sec_2002 and and on date the irs issued a final adverse determination revoking its recognition of pic’s tax- exempt status the irs concluded that pic did not operate exclusively for an exempt_purpose as required under sec_501 the irs’s conclusion was based on its findings that pic’s net_earnings inured to the benefit of private individuals or shareholders more than an insubstantial part of pic’s activities was not in furtherance of an exempt_purpose pic operated for the benefit of private interests and pic operated for the primary purpose of carrying on an unrelated_trade_or_business the final adverse determination_letter states in a header that the applicable tax years are and subsequent however the text states that the irs made its adverse deter- mination retroactive to pic’s incorporation date date i procedural issues opinion sec_7428 confers jurisdiction on the tax_court i n a case of actual controversy to make a declaration with respect to an organization’s continuing qualification as an organization described sec_501 that is exempt from tax under sec_501 for purposes of sec_7428 a determination with respect to continuing qualification includes any revocation of or other change in a qualification sec_7428 the parties have tried this case under rule a which provides disposition of an action for declaratory_judgment involving a revocation may be made on the basis of the administrative record alone only where the parties agree that such record contains all the relevant facts and that such facts are not in dispute emphasis added since pic does not agree that the administrative record contains all the rel- evant facts we do not limit the evidence to that which is con- tained in the administrative record furthermore rule b provides that in an action involving a revocation the verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie united_states tax_court reports court may upon the basis of the evidence presented make findings_of_fact which differ from the administrative record the parties did not address the standard of review that we should apply although both implicitly tried it under a de novo standard with the commissioner free to make new arguments at trial see h_r rept no pincite 1976_3_cb_977 the court is to base its determina- tion upon the reasons provided by the internal_revenue_service in its notice to the party making the request for a determination or based upon any new argument which the service may wish to introduce at the time of the trial cf ihc health_plans inc v commissioner tcmemo_2001_246 wl at aff ’d 325_f3d_1188 10th cir in these circumstances the burden_of_proof rests on the petitioner to demonstrate that the irs’s determination was incorrect rule a rameses sch of san antonio tex v commissioner tcmemo_2007_85 pic’s pretrial memo- randum contends that the burden should shift to the commissioner pursuant to sec_7491 the commissioner argues that sec_7491 does not apply in a declaratory_judgment action brought under sec_7428 because we determine by the preponderance_of_the_evidence the facts in this case that relate to the revocation of petitioner’s exemp- tion ruling we need not determine whether the burden_of_proof on the issue of tax-exempt status has shifted see mar- tin ice cream co v commissioner 110_tc_189 ndollar_figure on the issue of the retroactivity of the irs’s adverse deter- mination our standard of review is different sec_7805 provides that t he secretary_of_the_treasury may prescribe the extent if any to which any ruling including any judicial decision or any administrative deter- mination other than by regulation relating to the internal under the pre-2003 rule the petitioner in a declaratory_judgment action bore the burden_of_proof with regard to reasons offered in the deter- mination or revocation letter and the commissioner bore the burden_of_proof with any new reasons rule c 109_tc_661 however in we amended rule deleting paragraph c because we did not wish to suggest by rule that section does not apply to declaratory_judgment actions rule note 120_tc_641 thus we assume the gen- eral rules in rule a apply in this declaratory_judgment action verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie partners in charity inc v commissioner revenue laws shall be applied without retroactive effect pursuant to this authority the secretary has given the irs discretion to retroactively revoke exemption rulings or deter- mination letters where the organization omitted or mis- stated a material fact or operated in a manner materially different from that originally represented c f_r sec_601_201 statement of procedural rules a retroactive revocation of a tax-exemption ruling will not be disturbed in the absence of an abuse_of_discretion 353_us_180 and we therefore review that retroactive determination for abuse_of_discretion ii sec_501 a in general in order to be described in sec_501 an organiza- tion must be both organized and operated exclusively for certain specified exempt purposes which include religious charitable educational and scientific purposes sec_501 am campaign acad v commissioner t c pincite3 the commissioner does not dispute that pic is organized exclusively for exempt purposes since pic’s orga- nizing documents do not fail to so state see c f_r sec_1_501_c_3_-1 income_tax regs but instead maintains that pic failed to operate exclusively for exempt purposes a requirement that calls for an examination of pic’s actual operations determining whether an organization pursues an exempt_purpose requires more than a superficial observation of its activities 70_tc_352 the purpose towards which an organiza- tion’s activities are directed and not the nature of the activi- c f_r sec_1_501_c_3_-1 income_tax regs provides an organization will be regarded as operated exclusively for one or more ex- empt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an or- ganization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose emphasis added that is under the statute the exempt purposes must be exclusive but the regulation provides that an organization may be tax exempt even if its operations include activities in furtherance of non-exempt purposes pro- vided that those activities are insubstantial pic’s non-exempt purposes and associated activities are very substantial verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie united_states tax_court reports ties themselves is ultimately dispositive of the organization’s right to be classified as a sec_501 organization research may further an exempt scientific purpose but the same research undertaken in a different context may be part of a taxable business see eg 76_f2d_597 2d cir aff ’g 30_bta_670 distributing religious literature may further an exempt reli- gious purpose or in a different context it may be part of a taxable enterprise 285_f2d_800 ct_cl teaching may further an exempt educational purpose but the same sort of teaching under- taken in a different context may be part of a taxable for- profit enterprise see eg 135_f2d_371 7th cir aff ’g 46_bta_464 rameses sch of san antonio tex v commis- sioner tcmemo_2007_85 one may feed the hungry in a soup kitchen or in a four-star restaurant one may heal the sick in a third-world clinic or in a lucrative medical practice one may build a chapel in apostolic poverty with st francis or in a construction business likewise one may contribute down payments in order to house the homeless poor or in order to facilitate a commercial real_estate business even in a commercial profit-motivated context such activities may be wholesome and commendable but they will not support tax-exempt status unless they are undertaken to further an exempt_purpose moreover the requisite purpose does not consist simply of a charitable motive ie a desire that charitable benefit ultimately result from one’s activities someone’s main subjective motive for engaging in an activity may be for example religious but his religious_organization will be tax exempt only if the organization is operated to accomplish a religious purpose in scripture press found f 2d pincite an organization that published and sold sunday school mate- rials was held not exempt notwithstanding the sincere reli- gious motives of its principals we think that plaintiff ’s assertion that its instructional activities are more important to plaintiff than its selling activities is entirely sincere the evidence in this case shows that throughout its history scrip- ture press has been led by people of devout and intense religious convic- tion however the intensity of the religious convictions of the plaintiff ’s members and officers cannot operate to exempt them from the tax law verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie partners in charity inc v commissioner if the activities of the plaintiff cannot in themselves justify such an exemption likewise a founder’s subjective motive to educate poor people or facilitate their housing will not support tax-exempt status for his organization if it is not actually operated to accomplish a tax-exempt purpose to determine pic’s purpose within the meaning of sec_501 we therefore examine not mr konkus’s subjec- tive motives but pic’s activities in their context b charitable_class pic contends that it operated to serve charitable purposes by providing to low-income individuals both dpa grants and financial counseling seminars and other educational pro- grams designed to prepare potential home buyers for the responsibility of home ownership pic made over big_number grants in both and about a day totaling over dollar_figure million per year of its proffered activities pic’s dpa program was certainly its primary activity during and with the educational programs either secondary or supplemental to the dpa program the commissioner argues that pic’s dpa program was not operated to achieve a chari- table purpose accordingly our first inquiry is whether pic’s dpa program served a charitable purpose the term charitable for purposes of sec_501 includes relief of poverty advancement of education or science advancement of religion and other pur- poses that are beneficial to the public or the community at large c f_r sec_1_501_c_3_-1 see also 88_tc_1 aff ’d without published opinion 838_f2d_465 4th cir it would be possible to provide home-purchase down payment grants in such a manner that they further charitable purposes see revrul_2006_27 2006_1_cb_915 but merely inducing home sellers to pay a fee and to provide funds for home buyers’ down payments does not establish a charitable purpose for the purpose of the program to be charitable the recipients of the down payment grants must be members of a charitable_class so that their receipt of the verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie united_states tax_court reports grants helps to relieve the poor and distressed 12-or furthers some other charitable purpose see am campaign acad v commissioner t c pincite7 pic’s grants were not targeted to a charitable_class pic contends that it relieved the poor and distressed by following the guidelines set forth in revproc_96_32 1996_1_cb_717 that revenue_procedure describes a situation involving organizations that provide low-income_housing assistance that the irs considers to be charitable because the organizations relieve the poor and distressed the rev- enue procedure’s first requirement is that- t he organization establishes for each project that a at least percent of the units are occupied by residents that qualify as low-income and b either at least percent of the units are occupied by residents that also meet the very low-income limit for the area or percent of the units are occupied by residents that also do not exceed percent of the area’s very low-income limit up to percent of the units may be provided at market rates to persons who have incomes in excess of the low-income limit id sec_3 c b pincite the commissioner does not dispute that an organization like pic which provides down payment assistance could rely on revproc_96_32 supra but the commissioner argues that pic fails to satisfy the requirements set out therein while pic ostensibly adopted a policy similar to the requirement of revproc_96_32 supra quoted above pic’s policy was only nominal pic did not implement any internal controls to assure that it accomplished its stated policy to the contrary pic offered its dpa grants to anyone who qualified for a mortgage and requested down payment assistance and there were no income limits pic argues that in fact it served low-income individuals pointing to pic’s requirement that grant recipients report relying on government accountability office publication no mortgage financing additional action needed to manage risks of fha- insured loans with down payment assistance date the commissioner alternatively contends that seller-funded down payment as- sistance programs do not actually benefit buyers pic’s literature indicates that its contribution of the down payment discourages the buyers from negotiating the price and consequently results in substantially higher sale prices-thus possibly causing a net reduction in the amount of equity that the typical buyer has in the house however since we find other bases for our holding that pic did not operate exclusively for charitable purposes we do not reach this alternative argument verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie partners in charity inc v commissioner their annual income pic argues that examination of those income figures indicates that grant recipients were in fact low-income individuals pic also cites the fact that almost all of its grant recipients qualified for fha loans these argu- ments fail for two reasons low first merely establishing after the fact that grant recipi- ents generally had incomes when the program indiscriminately offered the grants to anyone who wanted them does not establish that the organization was operated for an exempt_purpose as we noted above the key factor for exemption under sec_501 is the purpose of the activity and not the nature of the activity b s w grp inc v commissioner t c pincite pic’s assertions if true might enable one to say that the pic’s activities had a charitable effect which would be commendable but such an effect does not alone warrant tax-exempt status under sec_501 while evidence of an organization’s effect is often indicative of the organization’s purpose the effect per se may not carry the day as the founders of scripture press learned when the religious effects of their publications did not result in tax-exempt status scripture press found f 2d pincite second pic’s evidence does not establish that in fact its grants went to persons with low incomes pic did not use grantees’ income and family size as qualification criteria in its grant approval process though it represented to the irs that it would do so rather pic approved grants without regard to grantees’ incomes moreover pic did not provide any analysis or statistics that would support a finding that its grantees were poor distressed or underprivileged or that providing down payment assistance to them would constitute relief to such classes see c f_r sec_1_501_c_3_-1 pic merely asserts without evidence that it served low and moderate income buyers similarly showing that many pic grantees had been approved for fha loans does not establish that pic operated to relieve poverty as we noted above there do not appear to have been any income limitations that would have prevented upper-income individuals from qualifying for an fha loan more important even if fha rules did restrict fha loans to individuals with low incomes pic did not limit its program to buyers that used fha financing rather pic’s dpa verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie united_states tax_court reports grants were available to individuals with any type of financing not just financing often used by low-income buyers indiscriminately giving money away to anyone who will take it is not a charitable purpose even if some of the recipi- ents are poor people sec_501 requires more it requires that the money be given away in such a way that it furthers a purpose of reducing poverty promoting edu- cation science or religion or promoting another public good we conclude that during and pic’s dpa program did not operate for a charitable purpose c commerciality during the examination years pic engaged in two over- lapping but distinct forms of activities activities that ulti- mately benefited the buyers eg dpa grants and home owner education and activities that ultimately benefited the sellers eg providing ready buyers and promoting faster sales at generally higher prices pic’s transactions with sellers generated significant revenues over dollar_figure million in and dollar_figure million in and were clearly substan- tial even assuming arguendo that pic’s buyer-benefiting activities served an exempt_purpose pic’s seller-benefiting activities failed to further an exempt_purpose and defeat the contention that pic was operated exclusively for a charitable purpose see 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or impor- tance of truly exempt purposes an organization is not necessarily disqualified from tax- exempt status solely because it generates fees in exchange for goods or services or because it conducts a business how- ever if an organization conducts activity with an apparently commercial character as its primary activity ‘that fact weighs heavily against exemption ’ 950_f2d_365 7th cir quoting b s w grp inc v commissioner t c pincite aff ’g tcmemo_1990_484 when an organization engages in substantial fee-for- service or other business activities the regulations under verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie partners in charity inc v commissioner sec_501 provide two overlapping standards to con- sider whether the organization was organized or oper- ated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 c f_r sec_1_501_c_3_-1 and whether the activity fails to further the organization’s exempt_purpose sec_1 c - c if the answer to either of those is yes then the organization is not operated exclusively for an exempt pur- pose pic fails under both standards if a trade_or_business is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the performance of a charitable educational or other purpose or function consti- tuting the basis for its exemption under sec_501 then it is an unrelated_trade_or_business sec_513 a tax-exempt_organization cannot operate for the primary purpose of car- rying on an unrelated_trade_or_business c f_r sec_1_501_c_3_-1 we are to consider all the circumstances in deciding whether pic is operated for the primary purpose of carrying on an unrelated_trade_or_business or whether pic’s fee-generating activity furthered a charitable purpose impor- tant factors indicating a nonexempt commercial purpose include the particular manner in which an organization’s activities are conducted the commercial hue of those activi- ties and the existence and amount of annual or accumulated_profits b s w grp inc v commissioner t c pincite pic required the payment of fees in more than of its transactions by the end of pic had generated accumu- lated profits of dollar_figure with the small exception of interest and capital_gains from securities seller fees were pic’s only source of revenue in and pic contracts with rdi encouraged clos ing the highest possible number of t ransactions and quickly obtain ing market share and resulted in significant funds paid to pic’s director’s wife as a purported charitable_organization pic nominally satisfied hud guidelines as a source for down payment assistance but in fact pic’s arrangement with sellers ie with regard to fha loans u s c sec b b allows borrowers to acquire down payment funds from family members hud pol- icy allowed down payment funds from a few additional sources the bor- rower’s employer or labor_union a governmental entity a charitable orga- continued verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie united_states tax_court reports pic pays down payment money into escrow in advance of closing and obtains reimbursement of it from the seller through the closing was substantially equivalent to trans- actions that were disallowed under hud policy ie home sellers providing potential buyers with down payments to facilitate sales see infra note by using its founder’s expertise and relationships in the real_estate business and using its ability to facilitate otherwise impermissible trans- actions for the apparent benefit of both sellers and buyers pic was able to create a lucrative fee-generating business apart from funding buyers’ grants for the benefit of sellers pic’s seller-related activities did nothing to further pic’s purported charitable goals see revrul_2006_27 supra pic’s primary purpose was to broker as many transactions as possible and thus to generate significant net profits regardless of whether the transactions achieved a charitable end accordingly even if pic’s dpa program had served a charitable_class of buyers it did not pic did not operate exclusively for charitable purposes see easter house v united_states cl_ct holding that an adoption agency that provided related health and educational_services to pregnant women who agreed to place their newborns for adoption with the organization was not exempt because the business_purpose was the primary goal of the adoption agency aff ’d without published opinion 846_f2d_78 fed cir rather since pic’s fee-generating activity was its primary purpose for operating and that activity was not substantially related aside from the need of such organization for income or funds to a charitable end pic operated for the primary purpose of carrying on an unrelated_trade_or_business see sec_513 c f_r sec_1_501_c_3_-1 pic argues that it did not give seller funds to a buyer- an important requirement under the hud guidelines see 539_fsupp2d_40 d d c pic contends that it received fees from sellers only after closing and that the fees were necessary for pic nization and a close friend with a clearly defined and documented interest in the borrower hud handbook rev pincite date however hud policy did not allow down payment assistance to come di- rectly from home sellers or parties with an interest in the transaction pe- nobscot indian nation v hud 539_fsupp2d_40 d d c verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie partners in charity inc v commissioner to recoup the costs of its grants and therefore the seller- paid fees furthered the grant-making purpose this argu- ment misses its mark before pic gave funds to a buyer pic required a promise from the seller that immediately after closing the seller would pay pic the buyer’s grant amount plus a fee-and the evidence shows that in fact the seller’s payment was made to pic from the escrow ie without risk that the seller would renege in essence a dpa grant went from pic to the buyer to the seller and right back to pic more important however pic’s argument fails to provide an explanation for its very substantial profits and for its obvious profit_motive no entity accumulates profits of dollar_figure million in two years by accident those profits are strong evidence that pic’s commercial activities with sellers were its primary pur- pose d educational and other activities pic also argues that it devoted significant time and resources to financial counseling seminars and other edu- cational programs designed to prepare potential home buyers for the responsibility of home ownership which pic contends supports a conclusion that it operated for educational pur- poses pic’s efforts to educate potential buyers were signifi- cant and perhaps even commendable however we cannot analyze pic’s educational activities in a vacuum they must be considered in conjunction with pic’s other substantial activities-in particular its dpa program and transactions with sellers neither of which furthered exempt purposes many for-profit non-exempt businesses go to considerable efforts to educate their potential consumers teaching can further a tax-exempt educational purpose or it can further non-exempt purposes in pic’s case its teaching was a means to the end of clos ing the highest possible number of t ransactions pic argues that its recouping its dpa grants from the sellers is simi- lar to a tax-exempt hospital’s recouping fees associated with medical_care it provides a hospital provides medical_care whereas pic does not of course provide housing nor does it actually provide down payment funds for the house sale but merely provides cover for the fact that the seller is providing the down payment but even assuming that pic’s activity is analogous to that of a tax-exempt hospital pic points to no instance of a tax-exempt hospital’s profiting so handsomely from the recouping of fees verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie united_states tax_court reports moreover as the supreme court has instructed the pres- ence of a single non-educational or non-charitable purpose if substantial in nature will destroy the exemption regard- less of the number or importance of truly educational or charitable purposes better bus bureau of wash d c u s pincite accordingly even if pic provided helpful edu- cation to potential buyers the presence of its other substan- tial non-exempt activities prevents us from concluding that pic was operated exclusively for educational_purposes e conclusion since we have determined that pic failed to serve a chari- table class and that a substantial amount of its activity did not further a charitable purpose but furthered instead an unrelated business and since either of these determinations by itself is fatal to pic’s claim to be an organization described in sec_501 we need not address the irs’s other reasons for revoking pic’s exempt status ie private_inurement and private benefit iii retroactive effect the last issue we must address is the propriety of the irs’s making its revocation retroactive as we explained above in part i sec_7805 and sec_26 c f_r sec_601_201 give the irs discretion to retroactively revoke exemption rulings or determination letters where the organization omitted or misstated a material fact or oper- ated in a manner materially different from that originally represented and we review that retroactive revocation for abuse_of_discretion pic operated in a manner that was different from what it represented to the irs in its application pic represented there that its purpose was to provide down payment assist- ance program for low income individuals and families that its down payment assistance will be provided only to individuals who have a financial need for such services and that pic intended to meet the safe_harbor guidelines set forth in revproc_96_27 supra which would assure that certain percentages of individuals pic served had incomes at specified levels below the area’s median income despite these representations both the administrative record and the verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie partners in charity inc v commissioner trial record show that pic did not have any income limita- tions for its grantees nor did it screen buyers for down pay- ment assistance based on income rather pic provided a grant to any home buyer who qualified for a loan pic reported on its form_1023 that it would solicit gifts from corporations foundations and individuals with whom the members directors and officers have personal relation- ships however pic received virtually all of its funding from sellers and contrary to pic’s characterization seller payments were not gifts nor did pic have personal relation- ships with sellers instead those receipts were in consider- ation for the services pic provided the sellers for these reasons we conclude that the irs did not abuse its discretion in revoking its initial determination retro- actively decision will be entered for respondent f verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb partne jamie
